Order unanimously affirmed with costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court. We add only that defendant’s contention that the court erred in failing to poll the jury is not preserved for our review (see, CPLR 5501 [a] [3]; Enderby v Keppler, 184 AD2d 1058), and we reject defendant’s contention that a new trial on liability is required because of the court’s errors. (Appeal from Order of Supreme Court, Erie County, Cosgrove, J.—New Trial.) Present—Green, J. P., Lawton, Wisner, Balio and Boehm, JJ.